 

 

Exhibit 10.1

 

(Including Amendments

through February 2008)

 

3M

 

DEFERRED COMPENSATION PLAN

 

ARTICLE I

Purpose

 

The purpose of this Plan is to attract talented, competent and resourceful
managers to 3M, and to provide a strong incentive for such management employees
to remain with 3M by providing those management employees an opportunity to
defer the receipt of a portion of their compensation, with the belief that such
opportunity will permit those employees to increase their long-term financial
security.

 

ARTICLE II

Definitions

 

For the purposes of this Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:

 

2.1                                 ACCOUNTS.  “Accounts” means Deferred Income
Accounts and Deferred Share Accounts.

 

2.2                                 BENEFICIARY.  “Beneficiary” means the
person, persons or entity designated by the Participant, or as provided in
Article VIII, to receive any death benefits payable under the Plan.

 

2.3                                 CLASS YEAR.  “Class Year” means the calendar
year in respect of which Compensation is deferred under this Plan.  The
“Class Year” for Performance Unit Plan awards shall be considered to be the
first year of the Performance Period for the respective Performance Unit or
Performance Share.

 

2.4                                 COMMITTEE.  “Committee” means the
Compensation Committee of the Board of Directors of 3M.

 

2.5                                 COMPENSATION.  “Compensation” means the base
salary, profit sharing, annual incentive (excluding any portion of such annual
incentive payable in restricted stock units), Performance Unit Plan benefits or
other incentive payments that the Committee may include from time to time,
earned by a Participant during a Class Year before reduction for compensation
deferred pursuant to the Plan.  However, “Compensation” shall exclude awards
(except performance awards), foreign service premiums and allowances, stock

 

--------------------------------------------------------------------------------


 

option benefits, employer contributions to employee benefit plans,
reimbursements or payments in lieu thereof and like payments.

 

2.6                                 DEFERRED INCOME ACCOUNT.  “Deferred Income
Account” means the accounts maintained on the books of the Employer for each
Participant pursuant to Article V.  A separate Deferred Income Account shall be
maintained for each Participant for each Class Year.

 

2.7                                 DEFERRED SHARE ACCOUNT.  “Deferred Share
Account” means the accounts maintained on the books of the Employer for each
Participant pursuant to Article V.  A separate Deferred Share Account shall be
maintained for each Participant for each Class Year that such Participant elects
to defer payment of Performance Unit Plan awards payable in the form of shares
of 3M common stock.

 

2.8                                 EMPLOYER.  “Employer” means 3M Company
(“3M”), its affiliates and subsidiaries and any successor to the business
thereof.

 

2.9                                 GROWTH FACTOR.  “Growth Factor” is the
annual rate at which interest will be credited to (i) Participants’ Deferred
Income Accounts for Class Year 2004 and all Class Years prior thereto in
accordance with the provisions of Article VI, and (ii) that portion of each
Participant’s Deferred Income Account for Class Year 2005 and all Class Years
thereafter which such Participant elects to allocate to the investment fund
whose rate of return is based on such Growth Factor. Unless and until changed by
the Committee, the Growth Factor applied during each calendar year will be the
average Citigroup 10 Year AAA Industrial Corporate Bond Rating for New Issues
for the four-week period ending with the last week ending in October of the
previous year.

 

2.10                           PARTICIPANT.  “Participant” means any management
employee employed by an Employer who meets the requirements of paragraph 4.1 and
who elects to participate in this Plan in accordance with the requirements of
paragraph 4.2.

 

2.11                           PLAN.  “Plan” means the 3M Deferred Compensation
Plan.

 

2.12                           PLAN ADMINISTRATOR.  “Plan Administrator” means
the person to whom the Committee has delegated the authority and responsibility
for administering the Plan.  Unless and until changed by the Committee, the Plan
Administrator of the Plan shall be 3M’s Staff Vice President, Compensation and
Benefits or her successor.

 

2.13                           UNFORESEEABLE FINANCIAL EMERGENCY. 
“Unforeseeable Financial Emergency” means an unexpected extreme financial
emergency beyond the control of the Participant (e.g., severe illness of a
dependent, impending bankruptcy), which results in the Participant’s extreme
need for cash.

 

2.14                           VALUATION DATE.  Effective January 1, 2006,
“Valuation Date” shall have the same meaning as that term is defined for
purposes of the VIP.

 

2.15                          VIP.  “VIP” means the 3M Voluntary Investment Plan
and Employee Stock Ownership Plan, as it may be amended from time to time.

 

--------------------------------------------------------------------------------


 

ARTICLE III

Effective Date

 

The provisions of this Plan shall take effect on September 1, 1985.  Calendar
year 1986 shall be the first Class Year during which the Employer will defer the
payment of any Compensation that may be earned while a Participant’s election to
participate is in effect hereunder.  This Plan shall continue in operation and
effect until 3M terminates it in accordance with the provisions of paragraph
10.2.

 

ARTICLE IV

Participation

 

4.1                                 ELIGIBILITY.  Each management employee of
the Employer subject to U.S. income taxation shall be eligible to participate in
the Plan for a Class Year if as of the November 1st immediately prior to such
Class Year such employee is both employed in a Leadership (L3, L2, L1 or CEO, or
the equivalent) job level position and eligible for and covered by one or more
of the profit sharing, management objective or annual incentive plans of 3M.

 

4.2                                 ELECTION TO PARTICIPATE.  In order to make
contributions under the Plan for any Class Year, an employee who meets the
eligibility requirements of paragraph 4.1 must elect to participate via the
Plan’s Internet site.  To be effective, an employee’s election to participate
for a Class Year must specify the amount of his or her Compensation to be
deferred, select the time and form of payment of the amount deferred and the
earnings thereon, specify the investment fund or funds in which such deferred
amounts are to be treated as being invested, and provide such other information
as the Plan Administrator may require.  The time period during which elections
to participate will be accepted for each Class Year will be established by the
Plan Administrator, but in no event will any election be accepted after the
beginning of the Class Year to which such election relates; provided, however,
that elections to participate with respect to 2005 Performance Unit Plan awards
may be made no later than December 31, 2005 and elections to participate with
respect to 2006 and subsequent Performance Unit Plan awards may be made no later
than the effective date of such awards.

 

4.3                                 PERIOD OF PARTICIPATION.  Each employee’s
election to participate made in accordance with the provisions of paragraph 4.2
will remain in effect for the one-year period which begins on the first day of
the respective Class Year and ends on the last day of such Class Year.  Each
employee who has elected to participate in this Plan and on whose behalf
Compensation has been deferred and credited to an Account shall continue to be a
Participant until all amounts credited to all of the Participant’s Accounts have
been distributed, or until the Participant’s death, if earlier.

 

4.4                                 WAIVER OF DEFERRAL.  The Committee may, in
its sole discretion, grant a waiver or suspension of a Participant’s election to
participate for a Class Year, for such time as the Committee may deem necessary,
upon a finding that the Participant has suffered an Unforeseeable Financial
Emergency.

 

--------------------------------------------------------------------------------


 

ARTICLE V

Deferred Compensation

 

5.1                                 AMOUNTS DEFERRED.  For any Class Year, a
Participant may defer any whole percentage (but no more than 50% of base salary)
of all or any portion of the Compensation earned by such Participant during the
Class Year; provided, however, that the maximum amount of any Compensation
payment that may be deferred by a Participant shall be limited to the amount
otherwise payable to such Participant after the deduction of the appropriate
withholding taxes.

 

The minimum amount that may be deferred by any Participant shall be $1,000 per
Class Year.  If the amount deferred does not reach the $1,000 minimum, the
Participant’s election to participate herein for that Class Year will be voided
and any amounts deferred paid to the Participant.

 

5.2                                 AMOUNTS CREDITED TO ACCOUNT.  For each
Participant and each Class Year that the Participant elects to defer
Compensation hereunder the Employer shall establish on its books a Deferred
Income Account and/or a Deferred Share Account, as appropriate, to which the
amounts deferred in accordance with paragraph 5.1 shall be credited at such
times as are in accordance with the standard payroll procedures of the
Participant’s Employer.  The amount credited to a Participant’s Deferred Income
Account and/or Deferred Share Account shall equal the amount deferred, except
that the amount credited may be reduced, at the discretion of the Committee, to
the extent that the Employer is required to withhold any taxes or other amounts
from the Participant’s deferred compensation pursuant to any federal, state or
local law.

 

5.3                                 VESTING OF DEFERRED ACCOUNTS.  A Participant
shall always be 100% vested in the value of his or her Deferred Income
Account(s) and Deferred Share Account(s).

 

--------------------------------------------------------------------------------


 

ARTICLE VI

Accounts

 

6.1                                 EARNINGS ON ACCOUNTS.  (a) Each
Participant’s Deferred Income Account(s) shall be credited with investment
earnings or losses based on the performance of (i) for Class Year 2004 and
Class Years prior thereto, the Growth Factor, and (ii) for Class Year 2005 and
Class Years subsequent thereto, the Growth Factor and the VIP investment funds
selected by such Participant at the time he or she elected to participate in the
Plan or subsequent thereto.  The investment funds available to Participants in
the Plan with respect to Deferred Income Accounts for Class Years 2005 and
thereafter will be the Growth Factor and the same investment funds available to
participants in the VIP, excluding the 3M Stock Fund and the VIP’s brokerage
window.  Participants may allocate the amounts credited to their Deferred Income
Account(s) for Class Years 2005 and thereafter among such investment funds in
whole percentages of from one percent to one hundred percent.  The deemed
investment earnings or losses on such VIP funds for purposes of this Plan shall
equal the actual rate of return on such funds in the VIP net of any fees or
expenses chargeable thereto, including but not limited to management fees,
trustee fees, recordkeeping fees and other administrative expenses.

 

                                                                (b)  Each
Participant’s Deferred Share Account(s) shall be credited with the return on
shares of 3M common stock, including reinvested dividends.

 

6.2                                 CHANGES IN INVESTMENT FUND ALLOCATIONS.  For
Class Years 2005 and thereafter, Participants may change the investment funds
among which their Deferred Income Account balances or future deferrals are
allocated at any time, subject to such rules as may be established by the Plan
Administrator.  Allocation changes may only be made using the Plan’s Internet
site or by speaking with a representative of the Plan’s recordkeeper.  No
investment fund changes may be made at any time with respect to Deferred Income
Accounts for Class Year 2004 or Class Years prior thereto, or with respect to
Deferred Share Accounts.

 

6.3                                 VALUATION OF ACCOUNTS.  The Accounts of each
Participant shall be revalued as of each Valuation Date.  As of each Valuation
Date, the value of each Account shall consist of the balance of such Account as
of the immediately preceding Valuation Date, increased by amounts deferred and
credited thereto since the immediately preceding Valuation Date pursuant to
paragraph 5.2, increased or decreased (as the case may be) by the amount of
deemed investment earnings or losses credited to the investment funds selected
by the Participant (or to the Growth Factor, in the case of Deferred Income
Accounts for Class Year 2004 and Class years prior thereto, or to the return on
shares of 3M common stock, including reinvested dividends, in the case of
Deferred Share Accounts) since the preceding Valuation Date, and decreased by
the amount of all distributions, if any, made from such Account since the
preceding Valuation Date.

 

6.4                                STATEMENT OF ACCOUNTS.  As soon as
administratively feasible following the end of each Class Year, the Plan shall
deliver to each Participant a statement of such Participant’s Accounts in the
Plan.

 

--------------------------------------------------------------------------------


 

ARTICLE VII

Distribution of Accounts

 

7.1                                 DISTRIBUTION DATE AND METHOD.  As part of
the election to participate herein for each Class Year, the Participant shall
specify the date (hereinafter referred to as the “Distribution Date”) upon which
the Employer will commence payment of the amounts credited to the respective
Account and the method of paying such amounts.  A Participant must select one of
the following Distribution Dates:

 

(a)                      During the month of January of any calendar year
following the end of the year following the Class Year during which deferred
Compensation is credited to such Account; provided, however, that with respect
to elections to defer the payment of Performance Unit Plan awards, the available
Distribution Dates under this paragraph 7.1(a) shall be the month of January of
any calendar year following the end of the year following the end of the
Performance Period for the respective Performance Unit or performance shares.

 

(b)                     During the month of January of any one of the first
through the tenth calendar years following the Participant’s retirement from
service with the Employer.

 

A participant must also select one of the following methods of payment in each
election to participate herein:

 

(c)                      A single lump sum distribution.

 

(d)                     Ten or fewer annual installments (the amount of such
installment payments shall be computed by multiplying the balance in the Account
on each date of payment by a fraction, the numerator of which is one and the
denominator of which equals the remaining number of scheduled annual installment
payments).

 

No Participant’s election to participate for any Class Year shall require the
Plan to make any payment more than 10 years after the month of January of the
calendar year following the Participant’s retirement from service with the
Employer.  Each payment from a Participant’s Deferred Income Account shall be
made in cash, and shall be charged against the balance in such Deferred Income
Account.  Each payment from a Participant’s Deferred Share Account shall be made
in whole shares of 3M common stock and cash for any fractional share, and shall
be charged against the balance in such Deferred Share Account.  When the Plan
makes a distribution of less than the entire balance of a Participant’s Deferred
Income Account attributable to Class Year 2005 or any Class Year thereafter, the
distribution shall be charged pro rata against each of the investment funds to
which the Account is then allocated.

 

7.2                                 DISTRIBUTION WHILE STILL AN EMPLOYEE.  If a
Participant is still employed by the Employer at the Distribution Date for any
Account, the entire balance of such Account at the Distribution Date (plus any
deemed investment earnings or losses credited to such Account thereafter) shall
be paid to the Participant commencing on such date and in accordance with the
method of payment chosen by the Participant.

 

7.3                                 DISTRIBUTION FOLLOWING TERMINATION OF
EMPLOYMENT.  If a Participant’s employment with the Employer is terminated for
any reason other than death or retirement, the value of such Participant’s
Accounts shall be determined no later than the Valuation Date immediately
following the date of termination and shall be paid to the Participant in a lump
sum as soon as administratively feasible; provided, however, that for Deferred
Income

 

--------------------------------------------------------------------------------


 

Accounts and Deferred Share Accounts attributable to Class Year 2002 and all
Class Years thereafter, no distribution shall be made prior to the six-month
anniversary of the date of termination of the Participant’s employment.

 

7.4                                 DISTRIBUTION FOLLOWING RETIREMENT.  If a
Participant retires from service with the Employer prior to the Distribution
Date for any Account, the entire balance of such Account at the Distribution
Date (plus any deemed investment earnings or losses credited to such Account
thereafter) shall be paid to the Participant (or Beneficiary) commencing on such
Distribution Date and in accordance with the method of payment chosen by the
Participant; provided, however, that, for Deferred Income Accounts and Deferred
Share Accounts attributable to Class Year 2002 and all Class Years thereafter,
in the event such Distribution Date would be less than six months following the
date of the Participant’s retirement from service with the Employer, such
Participant’s Distribution Date shall be and payment of such Account shall begin
during the month of July of the calendar year following the year in which such
Participant retires from service with the Employer; and provided further, that
in no event shall the portion of any Participant’s Deferred Income Account(s) or
Deferred Share Account(s) attributable to deferred Performance Unit Plan
benefits be paid before the corresponding Payment Date(s) for such benefits
under the provisions of the 3M Performance Unit Plan.

 

7.5                                 DISTRIBUTION FOLLOWING DEATH.  Upon the
death of a Participant prior to the Distribution Date for any Account, such
Account shall be paid to the Participant’s Beneficiary in accordance with
paragraph 7.2 as if the Participant had selected a Distribution Date of the day
before the Participant’s death.  Upon the death of a Participant after the
Distribution Date for any Account, the remaining balance (if any) of such
Account shall be paid to the Participant’s Beneficiary in accordance with the
method of payment chosen by the Participant.

 

7.6                                 UNFORESEEABLE FINANCIAL EMERGENCY
DISTRIBUTION.  Upon finding that a Participant has suffered an Unforeseeable
Financial Emergency, the Committee may, in its sole discretion, permit the
Participant to withdraw an amount from his or her Account(s) sufficient to
alleviate the emergency.

 

7.7                                 WITHHOLDING; PAYROLL TAXES.  To the extent
required by the laws in effect at the time payments are made, the Employer shall
withhold from payments made hereunder any taxes required to be withheld for
federal, state or local government purposes.

 

ARTICLE VIII

Designation of Beneficiaries

 

8.1                                 BENEFICIARY DESIGNATION.  Each Participant
shall have the right at any time to designate any person, persons, or entity, as
Beneficiary or Beneficiaries to whom payment of the Participant’s remaining
Accounts shall be made in the event of the Participant’s death.  Any designation
filed under the Plan may be revoked or changed by written instrument so signed
and filed prior to the Participant’s death.

 

8.2                                 BENEFICIARY PREDECEASES PARTICIPANT.  If a
Participant designates more than one person to receive such Participant’s death
benefit and any Beneficiary shall predecease the Participant, the Committee
shall distribute the deceased Beneficiary’s share to the

 

--------------------------------------------------------------------------------


 

surviving designee or designees proportionately, as the portion designated by
the Participant for each bears to the total portion designated for all
survivors.

 

8.3                                 ABSENCE OF EFFECTIVE DESIGNATION.  If a
Participant files no designation or revokes a designation previously filed
without filing a new designation, or if all persons designated shall predecease
the Participant, the Committee shall distribute the balance of the Participant’s
respective Account(s) in the manner determined in accordance with the
Participant’s designation in effect with respect to the Participant’s
non-optional life insurance benefits provided for 3M salaried and union-free
hourly employees or, in the event there is no effective designation with respect
to such non-optional life insurance benefits or all persons designated
thereunder predecease the Participant, in accordance with the provisions of the
non-optional life insurance benefits plan which apply to such contingencies.

 

8.4                                 DEATH OF BENEFICIARY.  If a Beneficiary to
whom payments hereunder are to be made pursuant to the foregoing provisions of
this Article VIII survives the Participant but dies prior to complete
distribution to the Beneficiary of the Beneficiary’s share,

 

(a)                      unless the Participant has otherwise specified in his
or her designation, the Committee shall distribute the undistributed portion of
such Beneficiary’s share to such person or persons, including such Beneficiary’s
estate, as such Beneficiary shall have designated in a writing signed by such
Beneficiary and filed with the Committee prior to such Beneficiary’s death
(which designation shall be subject to change or revocation by such Beneficiary
at any time); or

 

(b)                     if the Participant’s designation specifies that such
Beneficiary does not have the power to designate a successor Beneficiary or if
such Beneficiary is granted such power but fails to designate a successor
Beneficiary prior to such Beneficiary’s death, the Committee shall distribute
the undistributed portion of such Beneficiary’s share to such Beneficiary’s
estate.

 

8.5                                 BENEFICIARY DISCLAIMER.  Notwithstanding the
foregoing provisions of this Article VIII, in the event a Beneficiary, to whom
payments hereunder would otherwise be made, disclaims all or any portion of that
Beneficiary’s interest in such payments, such disclaimed portion of such
Beneficiary’s interest in such payments shall pass to the person or persons
specified by the Participant to take such disclaimed interest.  In the event the
Participant did not specify a person or persons to take disclaimed interests,
such disclaimed portion of such Beneficiary’s interest in such payments shall
pass to the person or persons who would be entitled thereto pursuant to the
Participant’s designation or the designation made with respect to the
non-optional life insurance benefits plan referenced above, whichever is
applicable pursuant to the foregoing provisions of this Article VIII, if such
Beneficiary had died immediately preceding the death of the Participant.

 

ARTICLE IX

Administration

 

This Plan shall be administered by the Plan Administrator, under the supervision
and direction of the Committee.  The Committee shall have full power to
formulate additional details and regulations for carrying out this Plan.  Both
the Plan Administrator and the Committee shall also be

 

--------------------------------------------------------------------------------


 

empowered to make any and all other determinations not herein specifically
authorized which may be necessary or desirable for the effective administration
of the Plan.  Any decision or interpretation of any provision of this Plan
adopted by the Plan Administrator or the Committee shall be final and
conclusive.

 

ARTICLE X

Amendment and Termination of Plan

 

10.1                           RIGHT TO AMEND.  3M or the Committee may at any
time amend or modify the Plan in whole or in part; provided, however, that no
amendment or modification shall adversely affect the rights of any Participant
or Beneficiary acquired under the terms of the Plan as in effect prior to such
action.  The consent of any Participant, Beneficiary, Employer or other person
shall not be a requisite to such amendment or modification of the Plan.

 

10.2                           TERMINATION.  While it expects to continue this
Plan indefinitely, 3M reserves the right to terminate the Plan at any time and
for any reason.  Upon the termination of the Plan, all elections to participate
in the Plan and defer Compensation hereunder will be revoked, and the amounts
already credited to existing Accounts will be distributed to the Participants in
accordance with the provisions of Article VII.

 

ARTICLE XI

General Provisions

 

11.1                           UNSECURED GENERAL CREDITOR.  No Employer shall
have any obligation to set aside funds, or otherwise make any special provision
for its liability, with respect to amounts that are credited to any Accounts,
prior to the time that it is required to distribute such amounts pursuant to
Articles V and VII.  Employer’s obligation under the Plan shall be merely that
of an unfunded and unsecured promise to pay money in the future.  Each
Participant (or Beneficiary) shall be an unsecured general creditor of the
Participant’s Employer with respect to amounts credited to the Participant’s
Accounts.

 

11.2                           NONASSIGNABILITY.  Neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder.  All payments
and the rights to all payments are expressly declared to be nonassignable and
nontransferable.  No part of the amounts payable hereunder shall, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments or decrees, or transferred by operation of law in the event of
a Participant’s or any Beneficiary’s bankruptcy or insolvency.

 

11.3                           NOT A CONTRACT OF EMPLOYMENT.  The terms and
conditions of this Plan shall not be deemed to constitute a contract of
employment between the Employer and any Participant, and the Participants (or
their Beneficiaries) shall have no rights against the Employer except as may
otherwise be specifically provided herein.  Moreover, nothing in this Plan shall
be deemed to give any Participant the right to be retained in the service of the
Employer or to interfere with the right of the Employer to discipline or
discharge such Participant at any time for any reason whatsoever.

 

--------------------------------------------------------------------------------


 

11.4                           TERMS.  Wherever any words are used herein in the
singular or in the plural, they shall be construed as though they were used in
the plural or in the singular, as the case may be, in all cases where they would
so apply.

 

11.5                           CAPTIONS.  The captions of the articles and
paragraphs of this Plan are for convenience only and shall not control or affect
the meaning or construction of any of its provisions.

 

11.6                           GOVERNING LAW.  The provisions of this Plan shall
be construed and interpreted according to the laws of the State of Minnesota.

 

11.7                           VALIDITY.  In case any provision of this Plan
shall be ruled or declared invalid for any reason, said illegality or invalidity
shall not affect the remaining parts hereof, but this Plan shall be construed
and enforced as if such illegal or invalid provision had never been inserted
herein.

 

11.8                           NOTICE.  Any notice or filing required or
permitted to be given to the Committee under this Plan shall be sufficient if in
writing and hand delivered, or sent by registered or certified mail, to the
Committee at the principal office of 3M Company.  Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification.

 

11.9                           SUCCESSORS.  The provisions of this Plan shall
bind and inure to the benefit of the Employer and its successors and assigns. 
The term successors as used herein shall include any corporation or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of the
Employer, and successors of any such corporation or other business entity.

 

11.10                     INCOMPETENT.  In the event that it shall be found upon
evidence satisfactory to the Committee that any Participant or Beneficiary to
whom a benefit is payable under this Plan is unable to care for his or her
affairs because of illness or accident, any payment due (unless prior claim
therefore shall have been made by a duly authorized guardian or other legal
representative) may be paid, upon appropriate indemnification of the Committee,
to the spouse or other person deemed by the Committee to have accepted
responsibility for such Participant or Beneficiary.  Any such payment made
pursuant to this paragraph 11.10 shall be in complete discharge of any liability
therefore under the Plan.

 

ARTICLE XII

Change in Control

 

12.1                           DEFINITIONS.  For purposes of this Article XII,
the following words and phrases shall have the meanings indicated below, unless
the context clearly indicates otherwise:

 

(a)                      “Person” shall have the meaning associated with that
term as it is used in Sections 13(d) and 14(d) of the Act.

 

(b)                     “Affiliates and Associates” shall have the meanings
assigned to such terms in Rule 12b-2 promulgated under Section 12 of the Act.

 

(c)                      “Act” means the Securities Exchange Act of 1934.

 

--------------------------------------------------------------------------------


 

(d)                     “Continuing Directors” shall have the meaning assigned
to such term in Article Thirteenth of the Company’s Certificate of
Incorporation, as amended.

 

(e)                      “Code” means the Internal Revenue Code of 1954, as
amended.

 

(f)                        “Company” means 3M Company, a Delaware corporation.

 

12.2                           TERMINATION UPON CHANGE IN CONTROL.  This Plan
shall terminate and the Company shall immediately distribute in cash to the
respective Participants the amounts credited to all existing Accounts upon the
occurrence of a Change in Control of the Company.

 

12.3                           DEFINITION OF CHANGE IN CONTROL.  For purposes of
this Article XII, a Change in Control of the Company shall be deemed to have
occurred if:

 

(a)                      any Person (together with its Affiliates and
Associates), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company, is or becomes the “beneficial owner” (as
that term is defined in Rule 13d-3 promulgated under the Act), directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities,
unless a majority of the Continuing Directors of the Company’s Board of
Directors prior to that time have determined in their sole discretion that, for
purposes of this Plan, a Change in Control of the Company has not occurred; or

 

(b)                     the Continuing Directors of the Company’s Board of
Directors shall at any time fail to constitute a majority of the members of such
Board of Directors.

 

12.4                           GROSS UP FOR EXCISE TAX.  In the event that the
payments made pursuant to this Article XII are finally determined to be subject
to the excise tax imposed by Section 4999 of the Code, the Company shall pay to
each Participant an additional amount such that the net amount retained by such
Participant, after allowing for the amount of such excise tax and any additional
federal, state and local income taxes paid on the additional amount, shall be
equal to the value of the Accounts distributed to such Participant pursuant to
this Article XII.

 

12.5                           REIMBURSEMENT OF FEES AND EXPENSES.  The Company
shall pay to each Participant the amount of all reasonable legal and accounting
fees and expenses incurred by such Participant in seeking to obtain or enforce
his rights under this Article XII or in connection with any income tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to the payments made pursuant to this Article XII, unless a lawsuit
commenced by the Participant for such purposes is dismissed by the court as
being spurious or frivolous.  The Company shall also pay to each Participant the
amount of all reasonable tax and financial planning fees and expenses incurred
by such Participant in connection with such Participant’s receipt of payments
pursuant to this Article XII.

 

--------------------------------------------------------------------------------

 

 

 